United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2298
Issued: June 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 15, 2009 appellant filed a timely appeal from a July 13, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying reconsideration of a
June 26, 2008 merit decision. Because over a year has passed since the Office’s last merit
decision, dated June 26, 2008, and the filing of this appeal, pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of appellant’s case.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 9, 2004 appellant, a 68-year-old retired1 human resources specialist, filed
an occupational disease claim (Form CA-2) for de Quervain’s syndrome in her right wrist and
1

Appellant retired on February 23, 2005.

thumb as well as right shoulder, back, upper arm, wrist, thumb and hand pain. She first became
aware of her condition and that it was caused by her federal employment on September 20, 2004.
By decision dated February 22, 2005, the Office accepted that appellant identified the
employment factors she deemed responsible for her condition but denied the claim because the
evidence of record did not demonstrate the established employment factors caused a medically
diagnosed injury.
On March 15, 2005 appellant requested reconsideration.
By decision dated June 22, 2005, the Office denied modification of its February 22, 2005
decision because the evidence of record did not demonstrate the established employment factors
caused appellant’s condition.
Appellant submitted an April 4, 2006 report in which Dr. John B. Dorsey, an orthopedic
surgeon, reviewed appellant’s history of injury, presented findings on examination and
diagnosed cervical disc disease, right shoulder tendinitis, nonindustrial osteoporosis, carpal
tunnel syndrome and de Quervain’s tenosynovitis. Dr. Dorsey opines that appellant’s condition
was caused by her 14 years of clerical work. He reasons that “extensive” employment-related
use of her hands to perform tasks such as writing, typing and “keying” produced “repetitive use
syndrome,” a condition which, he explains, includes, “but is not necessarily limited to,”
conditions such as right shoulder tendinitis, epicondylitis, de Quervain’s disease and carpal
tunnel. Dr. Dorsey provided work restrictions precluding appellant from using her hands for
typing, writing, “forceful grasping,” gripping and “fine repetitive movements.” His restrictions
also precluded appellant from raising her arms above shoulder level.
In a subsequent report dated July 11, 2006, Dr. Dorsey determined that appellant
sustained a nine percent “whole body impairment” of her right upper extremity and five percent
left upper body impairment. He also opined that appellant was disabled from work for “one
year,” commencing December 7, 2005.
On June 19, 2006 appellant, through her attorney, requested reconsideration. Her
attorney asserted that the evidence submitted with her reconsideration request was sufficient to
establish her claim.
By decision dated August 7, 2006, the Office vacated its June 22, 2005 decision and
accepted appellant’s claim for right shoulder tendinitis, right epicondylitis and bilateral
de Quervain’s disease. It also found appellant was disabled from work commencing
December 24, 2004 and continued to be partially disabled from work because she cannot type or
use a computer.
On August 22, 2006 appellant filed a claim for compensation (Form CA-7) in which she
claimed leave without pay (LWOP) for December 24, 2004 through February 23, 2005.
By decision dated April 9, 2007, the Office denied the claim because the evidence of
record did not establish appellant was temporarily totally disabled from work December 24, 2004
through February 23, 2005.
On April 26, 2007 appellant, through her attorney, requested an oral hearing.
2

By decision dated June 6, 2007, the Office granted appellant a schedule award for seven
percent permanent impairment of her right upper extremity and three percent impairment of her
left upper extremity, covering the period December 7, 2005 through July 13, 2006.
On June 22, 2007 appellant filed a compensation claim (CA-7), claiming LWOP for
February 16, 2005 “to date.”
By decision dated July 30, 2007, the Office denied the claim because the evidence of
record did not demonstrate appellant was incapable of working February 24, 2005 “to the
present.”
Following an August 22, 2007 oral hearing, at which appellant and her attorney were
present, by decision dated October 22, 2007, the Office denied the claim because the evidence of
record did not demonstrate appellant was disabled from work December 4, 2004 through
February 23, 2005 as a result of her accepted work-related conditions.
On August 23, 2007 appellant, through her attorney, requested an oral hearing.
Appellant submitted a March 24, 2008 note, signed by Dr. Dorsey, who, after reviewing
appellant’s medical history, related that appellant was “unable to return to any form of gainful
employment, even with accommodation.”
Following a March 28, 2008 oral hearing, at which appellant and her attorney were
present, by decision dated June 26, 2008, the Office denied the claim because the evidence of
record did not demonstrate appellant was totally disabled from work February 24, 2005 to
present day.
On June 17, 2009 appellant, through her attorney, requested reconsideration.
Appellant submitted copies of Dr. Dorsey’s April 4 and July 11, 2006 reports, as well as
his March 24, 2008 note.
Appellant submitted an October 28, 2008 report in which Dr. Dorsey stated that he was
“firmly convinced” that appellant’s condition was caused by the “repetitive activities” she
performed as a human resource specialist. Dr. Dorsey opined that appellant developed carpal
tunnel syndrome “[de] Quervain’s disease,” shoulder tendinitis and epicondylitis as a
consequence of the “extensive” computer use she performed as a human resource specialist. He
opined that these conditions are consistent with “repetitive use syndrome” and are “generally
related to repetitive activities.” Dr. Dorsey speculated that, if appellant’s “repetitive use
syndrome” was not “fully caused by her work activities,” they “would have certainly aggravated
the underlying condition to the point where it became disabling.”
By decision dated July 13, 2009, the Office denied the request, without conducting a
merit review.

3

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
Appellant’s reconsideration request did not demonstrate the Office erroneously applied or
interpreted a specific point of law nor did it advance a relevant legal argument not previously
considered by the Office. Her attorney, after reviewing the case history and appellant’s history
of injury, argued on reconsideration that the medical evidence of record is sufficient to establish
appellant’s claim of total disability. These were the same arguments previously reviewed and
rejected by the Office in its prior decisions and, furthermore, were not relevant or pertinent to the
issue underlying appellant’s case. Consequently, appellant is not entitled to merit review under
the first two enumerated grounds under 20 C.F.R. § 10.606(b)(2).
Appellant submitted additional copies of Dr. Dorsey’s April 4 and July 11, 2006 reports
as well as his March 24, 2008 note. This evidence provides no basis for reopening appellant’s
claim for further merit review because it duplicates evidence previously of record.6
Appellant also submitted Dr. Dorsey’s October 28, 2008 report. The issue underlying
appellant’s claim was whether she was totally disabled from work February 24, 2005 to present.
Dr. Dorsey proffers no opinion explaining how and why appellant was totally disabled from
work February 24, 2005 to present, supported by medical findings or rationale. He may be
“firmly convinced” that appellant’s condition was caused by the repetitive employment tasks she
performed as a human resource specialist and that she was “disabled” but, because the issue
underlying appellant’s claim is not causal relationship, Dr. Dorsey’s generalized opinion is
repetitive and duplicative, rather than relevant.7 Dr. Dorsey’s October 28, 2008 report, though
“new,” is duplicative regarding the issue of total disability, and, thus, appellant is not entitled to
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Richard Yadron, 57 ECAB 207 (2005); Eugene Butler, 36 ECAB 393 (1984).

7

Ronald A. Eldridge, 53 ECAB 218 (2001).

4

a review of the merits of her claim based on the third enumerated grounds under section
10.606(b)(2).
On appeal, appellant’s attorney argues that the medical evidence submitted with the
reconsideration request was sufficient to establish she was incapable of performing her duties
due to her accepted conditions and that therefore she is entitled to compensation for “any loss of
wage-earning capacity resulting from such incapacity.” He also argues that the issue is not
causal relationship but disability, and further, that the Office “made no effort to evaluate the
medical reports that provide a rationalized unequivocal opinion that [appellant’s] work-related
injuries have disabled her.” The Office considered and rejected these arguments in its prior
decisions. The issue on appeal is whether the Office properly denied appellant’s request for
further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a). Because counsel
advances arguments previously considered and rejected by the Office in its prior decisions, there
are no grounds for reopening appellant’s case for merit review.
CONCLUSION
The Board finds the Office properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

